The Chancellor
directed, that the third part of the proceeds of one third part of the sales of the real estate, in the petition mentioned, be paid to the trustees, and that out of the stock and funds in court, one third part be placed to the credit of the infants, and that 1,000 dollars be paid thereout to their solicitor, towards the past and future expenses of the suit, and that the interest and income of the residue of the said one third part be paid, as it arises, to their mother, for their necessary maintenance and education.
Order accordingly.